t c memo united_states tax_court whistleblower 11332-13w petitioner v commissioner of internal revenue respondent docket no 11332-13w filed date sealed for petitioner sealed for respondent memorandum opinion kroupa judge this case is before the court on the whistleblower’s motion to seal and the whistleblower’s motion to proceed anonymously under rule a the whistleblower has demonstrated that sealing the record i sec_1 appropriate in this circumstance because failure to do so could result in severe physical harm to the whistleblower the whistleblower has also demonstrated that proceeding anonymously is necessary to protect the whistleblower’s professional reputation economic interests and personal safety we will grant both motions background the following information is stated only for purposes of resolving the pending motions and not for purposes of establishing the validity of the whistleblower’s claim petitioner is a whistleblower that reported a tax_fraud scheme to the government during the whistleblower’s employment the whistleblower learned of a tax structure involving the whistleblower’s employer and several related entities and subsidiary companies targets when the whistleblower raised concerns over the tax structure to the whistleblower’s employer the whistleblower’s employer used physical force and armed men to intimidate the the court is issuing this memorandum opinion because there is a lack of whistleblower caselaw all section references are to the internal_revenue_code in effect for all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all amounts are rounded to the nearest dollar whistleblower and prevent disclosure the whistleblower was subsequently fired the whistleblower reported the tax scheme to the government and for several years assisted the government in its investigation of targets based partly on the whistleblower’s information the government eventually recovered more than dollar_figure million in taxes penalties and interest the whistleblower filed a form_211 application_for award for original information on date and submitted to the irs whistleblower office whistleblower office documentary_evidence related to the targets’ actions the whistleblower disclosed subsequently the whistleblower resubmitted form_211 on date seeking an award under sec_7623 the whistleblower office sent the whistleblower an award_determination under sec_7623 the whistleblower filed the petition seeking judicial review of the whistleblower office sec_7623 award_determination throughout the investigation government investigators warned the whistleblower that the targets and individuals the whistleblower reported were dangerous and were linked to violent events and terrorist organizations indeed the whistleblower alleges that over the last years at least one person who reported alleged wrongdoing against one of the targets was killed under suspicious circumstances after learning that the whistleblower was subpoenaed to provide documents to the government targets filed multiple retaliatory actions against the whistleblower to determine the whistleblower’s role in the investigation and to silence the whistleblower the whistleblower incurred significant personal_expense spent time and suffered professional reputational costs defending against these actions that were designed to intimidate and threaten the whistleblower the whistleblower has also received significant physical threats the whistleblower received a death threat from the targets communicated through their counsel after learning of the individuals and entities involved the government offered to place the whistleblower in the witness protection program the whistleblower declined placement in the witness protection program but requested and was granted confidential informant status the whistleblower was also forced to hire counterterrorism experts to advise the whistleblower’s family on safety and protect the whistleblower on trips abroad this protection cost the whistleblower tens of thousands of dollars despite their efforts targets have not discovered the identity of the whistleblower they were aware only that the whistleblower was subpoenaed by the government the whistleblower filed the motion to seal and the motion to proceed anonymously at the same time the whistleblower filed the petition respondent filed notices of no objection to both motions discussion we are asked to decide whether the docket record in this case should remain sealed and whether the whistleblower should be permitted to proceed anonymously we begin by describing the general presumption of openness that attaches to judicial proceedings generally official records of all courts shall be open and available to the public for inspection and copying 435_us_589 in re coordinated pretrial proceedings 101_frd_34 c d cal hearings and the evidentiary record of proceedings before this court shall be open to the public sec_7458 sec_7461 common_law statutory law and the u s constitution all support this important principle warner commcns inc u s pincite 85_tc_914 in re coordinated pretrial proceedings in petroleum prods antitrust litig f_r d pincite the right to inspect and copy judicial records however is not absolute warner commcns inc u s pincite courts have supervisory power over their own records and files and courts have denied access to records where the court files might become a vehicle for improper purposes id sealing the record this court has broad discretionary power to control and seal if necessary records and files in our possession willie nelson music co v commissioner t c pincite we may in our discretion seal the record or portions of the record if justice so requires and the party seeking such relief demonstrates good cause sec_7461 rule a at t co v grady 594_f2d_594 7th cir willie nelson music co v commissioner t c pincite tavano v commissioner tcmemo_1991_237 aff’d 986_f2d_1389 11th cir to determine whether sealing the record is appropriate we must weigh the presumption however gauged in favor of public access to judicial records against the interests advanced by the parties warner commcns inc u s pincite at t co v grady f 2d pincite willie nelson music co v commissioner t c pincite taxpayers seeking to seal court records must come forward with appropriate testimony and factual data to show good cause 410_f2d_553 ndollar_figure 5th cir 92_tc_180 willie nelson music co v commissioner t c pincite citing 686_f2d_276 5th cir tavano v commissioner tcmemo_1991_237 taxpayers may not rely on conclusory or unsupported statements to establish claims of harm that would result from disclosure willie nelson music co v commissioner t c pincite in re coordinated pretrial proceedings in petroleum prods antitrust litig f_r d pincite good cause has been demonstrated and records have been sealed where there is a demonstrated risk of physical harm to the taxpayer or the taxpayer’s family 127_tc_89 good cause has also been demonstrated where patents trade secrets or confidential information are involved or where an individual’s business reputation will be hurt see 656_f2d_1101 5th cir striking an individual’s name from factual resumes on due process grounds as resumes were prepared in criminal proceeding where the individual was not indicted 616_f2d_458 10th cir sealing portions of record involving documents alleged to be subject_to attorney-client_privilege or work product doctrine 575_f2d_870 c c p a sealing record involving patent application proceeding so that the information would remain a trade secret in the event of an adverse decision sendi v prudential-bache sec f_r d d d c sealing parties’ tax returns to protect confidentiality and privacy interests merely asserting annoyance embarrassment or harm to a person’s personal reputation however is generally insufficient to demonstrate good cause and overcome the strong common_law presumption in favor of access to court records willie nelson music co v commissioner t c pincite record not sealed where nationally known entertainer sought to avoid public scrutiny or news coverage of case tavano v commissioner tcmemo_1991_237 record not sealed where taxpayer had civil suit pending against employer and did not want employer to learn facts of case the whistleblower’s counsel submitted an affidavit that demonstrates the severe degree of harm the whistleblower and the whistleblower’s family members would risk if we do not seal the record the affidavit and the petition demonstrate several key facts first targets are linked to terrorist organizations the whistleblower received a death threat communicated through targets’ counsel in connection with the whistleblower’s cooperation with the government investigation targets used armed guards to break into the whistleblower’s office finally the government offered to place the whistleblower into the witness protection program we find this fact compelling it demonstrates the credibility of the death threat and the true risk of severe physical harm to the whistleblower the supporting documents also demonstrate that targets have engaged in a pattern of harassment and litigious behavior with the goal of intimidating the whistleblower to remain silent targets’ conduct has caused the whistleblower to spend significant amounts of money to defend against several actions in multiple forums and to hire counterterrorism experts to protect the whistleblower and the whistleblower’s family additionally targets’ actions against the whistleblower have caused damage to the whistleblower’s professional reputation the court also agrees with the whistleblower that the facts in this case are very specific and involve numerous events that would be recognizable by targets and in turn might enable them to discover the whistleblower’s identity in toto we find these facts compelling the whistleblower has demonstrated that the whistleblower and the whistleblower’s family are at significant risk of severe physical harm if the case does not remain sealed targets have shown a pattern of intimidation aggression and physical threats of harm towards the whistleblower this court will not place the whistleblower or the whistleblower’s family in jeopardy as there is a substantial risk that if the record is not sealed targets will uncover the whistleblower’s identity and seek retribution we must evaluate this risk of physical harm against the public interest in access to judicial records see warner commcns inc u s pincite 214_f3d_1058 9th cir at t co f 2d pincite willie nelson music co v commissioner t c pincite after careful consideration of the alleged facts of this case we find that the balance favors the whistleblower the risk of extreme physical harm to the whistleblower and the whistleblower’s family outweighs the countervailing public interest favoring open judicial proceedings permission to proceed anonymously the whistleblower has also requested permission to proceed anonymously proceeding anonymously is necessary to protect the whistleblower’s professional reputation economic interests and personal safety recently this court adopted rule to create a mechanism to preserve the anonymity of whistleblowers and non-party taxpayers whistleblowers seeking to proceed anonymously must file a motion with this court setting forth a sufficient fact-specific basis for anonymity rule a the petition and subsequent filings are temporarily sealed pending a ruling by the court on the motion to proceed anonymously id a whistleblower is permitted to proceed anonymously if the whistleblower presents a sufficient showing of harm that outweighs counterbalancing societal interests in knowing the whistleblower’s identity see 137_tc_183 see also does i thru xxiii f 3d pincite the decision whether to allow a party to proceed anonymously rests within the sound discretion of the trial_court anonymous v commissioner t c pincite see 6_f3d_233 4th cir see also sec_7461 this court has granted a motion to proceed anonymously where the taxpayer faced a risk of severe physical harm if the taxpayer’s identity was revealed see anonymous v commissioner t c pincite holding that risk of severe physical harm to taxpayer and family outweighed the general_public interest in knowing taxpayer’s identity moreover this court has granted a whistleblower’s request to proceed anonymously where the whistleblower was susceptible to professional stigma retaliation and economic duress see whistleblower 14016-10w v commissioner t c pincite the court’s decisions are consistent with the irs whistleblower office general administrative practice of keeping whistleblowers’ identities confidential see id pincite the whistleblower has satisfied the whistleblower’s factual burden to proceed anonymously the facts alleged in the petition and the affidavit attached to the motion to proceed anonymously demonstrate that disclosure of the whistleblower’s identity could result in the risk of retaliation social and professional stigma and economic duress most importantly disclosure of the whistleblower’s identity would place the whistleblower and the whistleblower’s family at risk of physical harm targets are alleged to have ties to terrorist organizations and have already used armed men to raid the whistleblower’s offices moreover targets previously threatened the whistleblower’s life the government’s concern over the individuals and entities involved prompted it to offer the whistleblower placement in the witness protection program there is no better evidence of the credibility of the death threat and the real risk that the whistleblower faces if the whistleblower’s identity is revealed in short the nature and severity of potential harm that could befall the whistleblower outweighs the societal interest in knowing the whistleblower’s identity for the foregoing reasons we will grant the whistleblower’s motion to seal and the whistleblower’s motion to proceed anonymously an appropriate order will be issued revealing the whistleblower’s identity although a secondary consideration here could adversely affect the whistleblower’s professional reputation current employment and future employment opportunities
